Citation Nr: 0213031	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-23 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for (nonarthritic) 
residuals of a medial meniscectomy, right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease, right knee, status post total knee replacement, 
rated as 10 percent disabling from November 30, 1999 to 
January 17, 2001.  

3.  Entitlement to an increased rating for degenerative joint 
disease, right knee, status post total knee replacement, 
rated as 30 percent disabling from March 1, 2002.

4.  Entitlement to an increased initial rating for 
degenerative joint disease, left knee, status post total knee 
replacement, rated as 10 percent disabling from November 30, 
1999 to January 17, 2001.

5.  Entitlement to an increased initial rating for 
degenerative joint disease, left knee, status post total knee 
replacement, rated as 30 percent disabling from March 1, 
2002.

6.  Entitlement to an increased initial rating for left knee 
laxity, separately rated as 10 percent disabling from 
September 26, 2000 to March 1, 2002.

7.  Entitlement to an increased initial rating for left knee 
laxity, separately rated as noncompensable from March 1, 
2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 until 
October 1969.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a February 2000 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The (nonarthritic) residuals of a right medial 
meniscectomy have been manifested by no more than slight 
subluxation and lateral instability.

3.  Prior to right knee replacement surgery on January 17, 
2001, the right knee arthritis was manifested by pain, 
weakness, stiffness, swelling, lack of endurance and 
occasional heat, with flexion limited to about 95 degrees.

4.   Following right knee replacement surgery on January 17, 
2001, the veteran had decreased pain and occasional edema; 
objectively there was full extension of the right knee, with 
flexion to 90 degrees and with no laxity.  

5.  Prior to left knee replacement surgery on January 17, 
2001, the left knee arthritis was manifested by pain, 
weakness, stiffness, swelling, lack of endurance and 
occasional heat, with extension to zero degrees and flexion 
limited to 85 degrees.

6.  Following left knee replacement surgery on January 17, 
2001, the veteran had decreased pain and occasional edema; 
objectively there was full extension of the left knee, with 
flexion to 90 degrees and with no laxity.

7.  Prior to March 1, 2002, the (nonarthritic) left knee 
disability was manifested by no more than slight lateral 
instability.

8.  From March 1, 2002, the left knee has been shown to be 
stable without recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals, medial meniscectomy, right knee, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2001).

2.  The schedular criteria for an evaluation in excess of 10 
percent for the period from November 30, 1999 to January 17, 
2001, for degenerative joint disease, right knee, status post 
total knee replacement, have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003-
5055 (2001).

3.  The schedular criteria for an evaluation in excess of 30 
percent for the period from March 1, 2002, for degenerative 
joint disease, right knee, status post total knee 
replacement, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5055 (2001).

4.  The schedular criteria for an initial evaluation in 
excess of 10 percent for the period from November 30, 1999 to 
January 17, 2001, for degenerative joint disease, left knee, 
status post total knee replacement, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5003-5055 (2001).

5.  The schedular criteria for an initial evaluation in 
excess of 30 percent for the period from March 1, 2002, for 
degenerative joint disease, left knee, status post total knee 
replacement, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5055 (2001).

6.  The schedular criteria for an initial evaluation in 
excess of 10 percent for the period from September 26, 2000 
to March 1, 2002, for left knee laxity, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2001).

7.  The schedular criteria for a compensable initial 
evaluation from March 1, 2002 for left knee laxity, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Procedural history

The veteran was initially granted service connection for 
residuals, medial meniscectomy, right knee, in a September 
1972 rating decision.  He was assigned a 10 percent 
disability evaluation.  In a statement received by the RO on 
November 30, 1999, the veteran contended that his right knee 
disability had worsened to the extent that a higher rating 
was appropriate.  In that same November 1999 correspondence, 
the veteran made a claim of entitlement to service connection 
for a left knee condition.  

By rating decision in February 2000, the RO denied the 
veteran's request for an increased rating as to the right 
knee.  That same rating decision granted service connection 
for a left knee condition.  Specifically, the veteran was 
rated under Diagnostic Code 5010-5260, and was awarded a 10 
percent evaluation, effective November 30, 1999, for 
degenerative arthritis of the left knee with limitation of 
motion.  The veteran disagreed with those determinations and 
initiated an appeal.

On January 17, 2001, the veteran underwent bilateral total 
knee replacements.  

In a November 2001 rating decision, the veteran was assigned 
separate ratings for degenerative joint disease, status post 
total knee replacement, for the right and left knees, with 
each knee rated as 10 percent disabling from November 30, 
1999.  From January 17, 2001 until March 1, 2002, a 100 
percent rating was assigned for each knee, and from March 1, 
2002, the degenerative joint disease of each knee was rated 
as 30 percent disabling.  That rating decision further 
confirmed the veteran's separate 10 percent rating for 
(nonarthritic) residuals, medial meniscectomy, right knee, 
and separately rated left knee laxity, based on a September 
26, 2000 treatment report from the University of Iowa 
Hospitals and Clinics.  The left knee laxity was assigned an 
initial 10 percent rating from September 26, 2000, until 
March 1, 2002, at which time a noncompensable evaluation 
became effective.

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in September 2000 and 
a supplemental statement of the case issued in November 2001.  
Moreover, by means of the September 2000 statement of the 
case, the veteran was informed regarding the division of 
responsibilities between VA and the claimant in obtaining 
evidence.

The RO also made satisfactory efforts to ensure that all 
relevant evidence had been associated with the claims file.  
As a result of those efforts, the file now contains VA 
examinations dated January 2000 and July 2001.  Additionally, 
private treatment records dated February 1990 from Good 
Samaritan Hospital, November 1998 from Grand Island 
Orthopedics and Sports Medicine, and from September 2000 to 
January 2001 from the University of Iowa Health Care are 
associated with the claims file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file, and the veteran has not 
contended, that there are additional relevant records that 
have not yet been obtained.  Therefore, this claim is now 
ready for appellate review.  

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

The February 2000 rating decision appealed was the initial 
rating granting service connection for left knee disability 
at issue and assigning a 10 percent evaluation.  Therefore, 
separate ratings can be assigned for separate periods of time 
for the left knee disabilities based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2001) [ the evaluation of the same disability 
under various diagnoses is to be avoided].  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2001) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2001).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2001). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.


The schedular criteria, knee codes
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5055 a 100 percent 
evaluation is assigned for one year following implantation of 
the prosthesis.  Prosthetic replacement of the knee joint 
with chronic residuals consisting of severe painful motion or 
weakness in the affected extremity is assigned a 60 percent 
evaluation and replacement with intermediate degrees of 
residual weakness, pain or limitation of motion is to be 
rated by analogy to 38 C.F.R. § 4.71a, Diagnostic Codes 5256 
for knee ankylosis, 5261 for limitation of leg extension, or 
5262 for nonunion or malunion of the tibia and fibula, and 
assigned a minimum rating of 30 percent.

Under Diagnostic Code 5257, for recurrent subluxation or 
lateral instability of the knee, the schedular criteria call 
for a 10 percent disability rating for slight impairment of a 
knee. A 20 percent disability rating is warranted for 
moderate impairment, and a 30 percent disability rating is 
assigned for severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Under Diagnostic Code 5260, leg motion limited on flexion to 
15 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants 20 percent; limitation to 45 degrees 
warrants 10 percent; and limitation to 60 degrees is non-
compensable. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

The schedular criteria- arthritis

Under the Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Factual background

In September 1972, the veteran was granted service connection 
for a right knee disability.  He was assigned a 10 percent 
rating, effective July 1972.  In November 1999, the veteran 
contended that the severity of his right knee disability had 
increased, warranting a higher disability evaluation.  At 
that time, he also made a claim of entitlement to service 
connection for a left knee condition.

Medical reports dated November 1998 from Grand Island 
Orthopedics and Sports Medicine show treatment for both 
knees.  Pain, swelling and increasing varus deformity were 
noted.  The left knee was noted to be worse, though the 
veteran had zero to just under 90 degrees range of motion 
bilaterally.  A later treatment report dated August 1999 
noted severe degenerative arthritis, with complete loss of 
the medial joint space.  It was noted that the veteran 
contemplating a total knee replacement.  

The veteran was examined by VA in January 2000.  Regarding 
his right knee, he complained of pain, weakness, stiffness, 
swelling, lack of endurance and occasional heat, instability 
and locking.  He denied the use of crutches, braces, canes or 
corrective shoes.  He also denied dislocation, as well as any 
inflammatory or constitutional symptoms.  The veteran stated 
that he was a postal employee, where he worked at the window.  
Over the years he noticed progressive right knee pain, 
limiting his ability to perform his duties.  The veteran 
stated that he no longer pursued many recreational activities 
and exercises due to his knee pain.  Upon objective 
examination, the right knee failed to exhibit any effusion or 
blotment.  Patellar excursion was considered normal.  The 
joint itself had a slight laxity with medial movements 
against resistance.  He could extend his right knee to zero 
degrees and could flex to approximately 95 degrees.  The 
diagnoses were remote history of trauma with medial meniscus 
repair, right knee and degenerative joint disease, right 
knee.

Regarding the veteran's left knee, he stated that it had 
become as bad as his right knee.  He admitted to pain, 
weakness, stiffness, swelling, lack of endurance and 
occasional heat, instability and locking.  As with the right 
knee, the veteran denied the use of crutches, braces, canes 
or corrective shoes.  He also denied dislocation, as well as 
any inflammatory or constitutional symptoms of the left knee. 
Upon objective examination, range of motion of the left knee 
failed to reveal any crepitance.  With resistance, the joint 
appeared to be stable, with no laxity noted.  His range of 
motion in the left knee was to 0 degrees for extension and to 
85 degrees for flexion.  The diagnosis was probable 
degenerative joint disease, left knee.

The veteran was examined at the University of Iowa hospital 
in September 2000.  At that time, the veteran had a normal 
gait without a limp.  He had severe bilateral varus 
deformities of the knee, greater as to the right.  His range 
of motion was from 5 to 100 degrees, right, and from 0 to 100 
degrees, left.  Radiological findings showed bilateral varus 
deformities with bone on bone contact of the medial joint 
compartments with severe subchondral sclerosis and 
osteophytosis.  Bilaterally there was subluxation of the 
tibia and femur.  

In January 2001, the veteran underwent bilateral knee 
replacements.  

The veteran was again examined by VA in July 2001.  The 
veteran reported that his pain level was better following his 
bilateral knee replacement surgery.  He denied any pain at 
rest.  He stated that sometimes his knees would tighten from 
standing all day and that he had trouble descending stairs.  
He further stated that he had occasional edema, and that he 
had difficulty bending his knees.  The veteran used an 
elastic sleeve alternating between the legs.  He also used 
occasional Tylenol or Motrin for more severe pain.  The 
veteran reported that at its worst, his pain was currently a 
5 out of 10.  He stated that, prior to his knee replacements, 
his pain was probably around 10 out of 10.  He stated that, 
presently, his exacerbations were mild compared to what he 
had experienced in the past.  He reported that he was not 
physically limited anymore and that he was able to be more 
active.  The veteran did not use any corrective shoes or 
canes.  He occasionally made use of a soft brace.  He denied 
dislocations or subluxations since his surgery in January 
2001.  He continued to work as a postal employee.  His knee 
pain did limit him at work, particularly as to lifting and 
bending.  

Upon physical examination in July 2001, the veteran was able 
to ambulate without difficulty.  He was able to extend both 
knees fully.  He could flex both knees to 90 degrees.  He 
could not flex any further due to pain.  Other than that 
limitation, his range of motion was within normal limits.  
Bony prominence was noted, especially with respect to the 
right knee.  There was no fluid upon examination.  The medial 
lateral ligaments appeared to be stable.  No laxity was 
detected as to either knee.  The veteran was diagnosed with a 
history of degenerative joint disease, bilateral knees, and 
status post total knee replacements in January 2001.  He was 
also diagnosed with history of trauma to the medial meniscus, 
with repair to the right medial meniscus.   

Analysis

I.  Entitlement to an increased rating, right knee

A.  Schedular criteria

 1.  Nonarthritic residuals, medial meniscectomy, right knee, 
currently evaluated as 10 percent disabling.

As noted previously, the veteran is rated at 10 percent for 
nonarthritic residuals of a medial meniscectomy, right knee, 
pursuant to Diagnostic Code 5257.   A 10 percent rating under 
that Code section signifies slight impairment due to 
recurrent subluxation or lateral instability, whereas the 
next-higher rating of 20 percent contemplates moderate 
impairment.  

The Board has thoroughly reviewed the evidence of record and 
concludes that the presently assigned 10 percent rating for 
the veteran's (nonarthritic) residuals, medial meniscectomy, 
is appropriate and that a higher rating is not warranted.  
The reasons and bases for this determination will be set 
forth below.

When examined by VA in January 2000, the right knee failed to 
exhibit any effusion or blotment.  Patellar excursion was 
considered normal.  The joint itself had a slight laxity with 
medial movements against resistance.  When next examined in 
July 2001, the veteran was able to ambulate without 
difficulty.  The medial lateral ligaments appeared to be 
stable and no laxity was detected.  These findings are 
reflective of no more than mild, and not moderate impairment 
of the right knee due to instability.  Therefore, they do not 
justify a rating in excess of 10 percent under Diagnostic 
Code 5257.

2.  Degenerative joint disease, right knee, status post total 
knee replacement, rated at 10 percent from November 30, 1999 
to January 17, 2001. 

In the interest of clarity, the Board notes that, while the 
current rating sheet lists the veteran's degenerative joint 
disease right knee, status post total knee replacement as 
being rated under Diagnostic code 5055 from November 30, 
1999, the veteran was actually rated under 5010-5260 prior to 
his total knee replacement in January 2001.  Following that 
surgery, Diagnostic Code 5055 subsumed the earlier 5260 
rating Code.  Thus, for the period from November 30, 1999 to 
January 17, 2001, the veteran's right knee degenerative 
arthritis must be evaluated in accordance with Diagnostic 
Codes 5010 and 5260.   

As the veteran's range of motion in his right knee has never 
been limited to more than 90 degrees of flexion, and his 
extension has never been limited to more than 5 degrees, no 
compensable rating may be derived via application of 
Diagnostic Codes 5260 or 5261.  His 10 percent rating thus 
was awarded under Diagnostic Codes 5003 and 5010, governing 
the rating of arthritis.  The right knee has not been shown 
to be ankylosed, nor has nonunion or malunion of the tibia 
and fibula been demonstrated so as to warrant a higher rating 
during this period under Diagnostic Code 5256 or 5262.  As 
the evidence does not so show, the presently assigned 
evaluation of 10 percent appropriately reflects the veteran's 
disability picture and the preponderance of the evidence is 
against a higher evaluation for this period.    

3.  Degenerative joint disease, right knee, status post total 
knee replacement, from March 1, 2002.

As a result of the veteran's total knee replacement on 
January 17, 2001, he was awarded a 100 percent disability 
evaluation from that date until March 1, 2002.  At that time, 
he was assigned a 30 percent rating under Diagnostic Code 
5055.  Under that Code section, a 30 percent evaluation 
signifies intermediate degrees of residual weakness, pain or 
limitation of motion.  The next-higher 60 percent rating 
applies only if the evidence demonstrates chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  

The medical evidence fails to show chronic residuals such as 
to warrant a 60 percent rating under Diagnostic Code 5055.  
Indeed, when examined by VA in July 2001, the veteran 
reported that his pain level was better following his knee 
replacement surgery.  He denied any pain at rest.  He further 
stated that at its worst, his pain was currently a 5 out of 
10, whereas it was approximately 10 out of 10 prior to his 
surgery.  His exacerbations were mild compared to what he 
experienced before the knee replacement.  He added that he 
was not physically limited anymore and that he was able to be 
more active.  The Board acknowledges the veteran's comments, 
made at his July 2001 VA examination, that his knees would 
tighten from standing all day and that he had trouble 
descending stairs.  The Board further acknowledges complaints 
of occasional edema and difficulty bending the knees.  
However, it is clear that, overall, the veteran's 
degenerative joint disease, right knee, status post total 
knee replacement from March 1, 2002 onward is reflective of 
the presently assigned 30 percent rating under Diagnostic 
Code 5055, and that the criteria for the next-higher 60 
percent rating have not been satisfied.  As such, the 
preponderance of the evidence is against the claim.


B.  DeLuca considerations

When evaluating disabilities of the musculoskeletal system, 
as in the present case, a rating increase may be for 
application on the basis of functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness, which results in additional disability beyond that 
reflected on range of motion measurements.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  The Board has duly considered the assignment of an 
increased rating on the basis of pain on movement, and 
acknowledges the veteran's complaints, made at his VA 
examination in January 2000, that his knees would tighten 
from standing all day and that he had trouble descending 
stairs.  The Board further notes his complaints of occasional 
edema, and difficulty bending.  Additionally, the Board 
acknowledges the July 2001 examination finding of pain on 
movement of the right knee beyond 90 degrees.  However, the 
evidence also shows that the veteran did not require the use 
of crutches, braces, canes or corrective shoes, and that he 
denied dislocation, as well as any inflammatory or 
constitutional symptoms.  The evidence also shows only 
minimal limitation of motion.  Moreover, the evidence failed 
to demonstrate laxity of the right knee.  For these reasons, 
the Board holds that overall, there is insufficient evidence 
of functional impairment and pain on movement to warrant an 
increase in disability evaluation for the veteran's right 
knee disability.

II.  Entitlement to an increased rating, left knee

A.  Schedular criteria

1.  Degenerative joint disease, left knee, status post total 
knee replacement, from November 30, 1999 to January 17, 2001.

Again, as this time period predated the veteran's total knee 
replacement, the operative rating Codes are 5260, and 
arthritis Codes 5003-5010.  As the veteran's range of motion 
in his left knee has never been limited to more than 85 
degrees of flexion, and as he has always had full extension, 
no compensable rating may be derived via application of 
Diagnostic Codes 5260 or 5261.  His 10 percent rating thus 
was awarded under Diagnostic Codes 5003 and 5010, governing 
the rating of arthritis.  The left knee has not been shown to 
be ankylosed, nor has nonunion or malunion of the tibia and 
fibula been demonstrated so as to warrant a higher rating 
during this period under Diagnostic Code 5256 or 5262.  As 
the evidence does not so show, the presently assigned 
evaluation of 10 percent appropriately reflects the veteran's 
disability picture and the preponderance of the evidence is 
against a higher evaluation at any time during this period.    

2.  Degenerative joint disease, left knee, status post total 
knee replacement, from March 1, 2002.

As a result of the veteran's total knee replacement on 
January 17, 2001, he was awarded a 100 percent disability 
evaluation from that date until March 1, 2002.  At that time, 
he was assigned a 30 percent rating under Diagnostic Code 
5055.  Under that Code section, a 30 percent evaluation 
signifies intermediate degrees of residual weakness, pain or 
limitation of motion.  The next-higher 60 percent rating 
applies only if the evidence demonstrates chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  

The medical evidence fails to show chronic residuals such as 
to warrant a 60 percent rating under Diagnostic Code 5055.  
Indeed, when examined by VA in July 2001, the veteran 
reported that his pain level was better following his knee 
replacement surgery.  He denied any pain at rest.  He further 
stated that at its worst, his pain was currently a 5 out of 
10, whereas it was approximately 10 out of 10 prior to his 
surgery.  His exacerbations were mild compared to what he 
experienced before the knee replacement.  He added that he 
was not physically limited anymore and that he was able to be 
more active.  The Board acknowledges the veteran's comments, 
made at his July 2001 VA examination, that his knees would 
tighten from standing all day and that he had trouble 
descending stairs.  The Board further acknowledges complaints 
of occasional edema and difficulty bending the knees.  
However, it is clear that, overall, the veteran's 
degenerative joint disease, left knee, status post total knee 
replacement from March 1, 2002 onward is reflective of the 
presently assigned 30 percent rating under Diagnostic Code 
5055, and that the criteria for the next-higher 60 percent 
rating have not been satisfied at any time during this 
period.  The preponderance of the evidence is against the 
claim.

3.  Left knee laxity, from September 26, 2000 to March 1, 
2002.

A treatment report dated September 26, 2000, from the 
University of Iowa Hospitals and Clinics noted left knee 
laxity.  At that time, the veteran had a normal gait without 
a limp.  He had severe bilateral varus deformities of the 
knee, greater as to the right.  His range of motion of the 
left knee was from 0 to 100 degrees.  There was subluxation 
of the tibia and femur.  

The above evidence is reflective of no more than mild 
impairment as contemplated in the veteran's rating of 10 
percent for this time period under Diagnostic Code 5257.  
Given that his gait was normal and that there was no 
demonstration he required a knee brace, the next-higher 
evaluation of 20 percent for moderate impairment is not 
appropriate.  Moreover, there are no other Diagnostic codes 
under which the veteran could receive a rating in excess of 
10 percent for his left knee laxity during this time period.  
Hence, the preponderance of the evidence is against the 
claim. 

4.  Left knee laxity, from March 1, 2002.

A VA examination report dated July 2001 reveals that the 
veteran's left knee was stable and that there was no laxity.  
As the evidence fails to reveal any subluxation or 
instability, the 10 percent rating under Diagnostic Code 5257 
no longer applies, and the presently assigned noncompensable 
rating is appropriate for this time period.  Hence, the 
preponderance of the evidence is against the claim.  


B.  DeLuca Analysis

The Board has considered whether a higher rating for the 
veteran's left leg disabilities is warranted on the basis of 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
In so considering, the Board acknowledges the veteran's 
complaints, made at his VA examination in January 2000, that 
his knees would tighten from standing all day and that he had 
trouble descending stairs.  That examination report also 
revealed complaints of pain, weakness, stiffness, swelling, 
lack of endurance and occasional heat, instability and 
locking.  The Board further notes his complaints of 
occasional edema, and difficulty bending.  Additionally, the 
Board acknowledges a finding of laxity in September 2000, as 
well as a July 2001 finding of pain on movement of the left 
knee beyond 90 degrees.  However, the evidence also shows 
that the veteran did not require the use of crutches, braces, 
canes or corrective shoes, and that he denied dislocation, as 
well as any inflammatory or constitutional symptoms.  The 
evidence also shows only minimal limitation of motion.   
Moreover, when most recently examined in July 2001, the 
veteran's left knee was stable, with no laxity.  For these 
reasons, the Board holds that, overall, there is insufficient 
evidence of functional impairment and pain on movement to 
warrant an increase in disability evaluation for the 
veteran's left knee disability.

III.  Extraschedular considerations

Finally, the evidence does not reflect that the veteran's 
left or right knee disabilities have caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluations), or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for (nonarthritic) 
residuals, medial meniscectomy, right knee, is denied.

A rating in excess of 10 percent for degenerative joint 
disease, right knee, status post total knee replacement, from 
November 30, 1999 to January 17, 2001, is denied.  

A rating in excess of 30 percent for degenerative joint 
disease, right knee, status post total knee replacement, from 
March 1, 2002, is denied.

An initial rating in excess of 10 percent for degenerative 
joint disease, left knee, status post total knee replacement, 
from November 30, 1999 to January 17, 2001, is denied.

An initial rating in excess of 30 percent for degenerative 
joint disease, left knee, status post total knee replacement, 
from March 1, 2002, is denied.

An initial rating in excess of 10 percent for left knee 
laxity, from September 26, 2000 to March 1, 2002, is denied.

A compensable initial rating for left knee laxity, from March 
1, 2002, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

